                                         Case 3:20-cv-05946-WHO Document 14 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     BARRY WHITE,                                  Case No. 20-cv-05946-WHO (PR)

                                   8
                                                      Petitioner,
                                                                                       ORDER OF DISMISSAL
                                   9
                                                v.

                                  10     UNKNOWN,
                                                                                       Dkt. No. 12
                                  11
                                                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Barry White has not complied with the Court’s instructions to file an
                                  14   amended petition. His original petition was dismissed with leave to amend because it
                                  15   appeared that he had not exhausted his state judicial remedies and because he had failed to
                                  16   state any claim for relief. (Dkt. No. 13 at 2-3.) He did not respond to the Order
                                  17   Dismissing Petition With Leave To Amend. As a result, this federal habeas action is
                                  18   DISMISSED (without prejudice) for his failure to comply with that order and for failure to
                                  19   prosecute, see Federal Rule of Civil Procedure 41(b).
                                  20          The petition is dismissed on the additional ground that White has not paid the filing
                                  21   fee or filed a complete application to proceed in forma pauperis (IFP). His IFP motion
                                  22   includes the application form but lacks both a prison trust account statement showing
                                  23   transactions for the last six months and a Certificate of Funds signed by an authorized
                                  24   prison officer. White’s motion to proceed IFP is DENIED as insufficient. (Dkt. No. 12.)
                                  25          Because this dismissal is without prejudice, White may file a motion to reopen.
                                  26   Any such motion must be clearly labelled “Motion to Reopen” and it must contain (i) an
                                  27   amended petition that complies in all respects with the Order Dismissing Petition With
                                  28   Leave to Amend; and (ii) a complete IFP application or full payment for the $5.00 filing
                                          Case 3:20-cv-05946-WHO Document 14 Filed 06/14/21 Page 2 of 2




                                   1   fee.
                                   2          The Clerk shall terminate all pending motions, enter judgment in favor of
                                   3   respondent, and close the file.
                                   4          IT IS SO ORDERED.
                                   5   Dated: June 14, 2021
                                                                                       _________________________
                                   6
                                                                                       WILLIAM H. ORRICK
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
